Exhibit 2.1 SHARE EXCHANGE AGREEMENT Between and Among Effective Profitable Software, Inc. and Money4Gold, Inc. and the Shareholders of Money4Gold, Inc. Dated as of July 23, 2008 TABLE OF CONTENTS ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF MONEY4GOLD 1 Section 1.01 Incorporation. 1 Section 1.02 Authorized Shares. 2 Section 1.03 Subsidiaries and Predecessor Corporations 2 Section 1.04 Financial Statements. 2 Section 1.05 Information 3 Section 1.06 Options or Warrants 3 Section 1.07 Absence of Certain Changes or Events 3 Section 1.08 Litigation and Proceedings 4 Section 1.09 Contracts. 4 Section 1.10 No Conflict With Other Instruments 4 Section 1.11 Compliance With Laws and Regulations 5 Section 1.12 Approval of Agreement 5 Section 1.13 Money4Gold Schedules 5 Section 1.14 Valid Obligation 5 ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF EPS 6 Section 2.01 Organization 6 Section 2.02 Capitalization 6 Section 2.03 Subsidiaries and Predecessor Corporations 6 Section 2.04 Financial Statements. 6 Section 2.05 Information 7 Section 2.06 Options or Warrants 7 Section 2.07 Absence of Certain Changes or Events 7 Section 2.08 Litigation and Proceedings 8 Section 2.09 Contracts. 9 Section 2.10 No Conflict With Other Instruments 9 Section 2.11 Compliance With Laws and Regulations 9 Section 2.12 Approval of Agreement 9 Section 2.13 Material Transactions or Affiliations 9 Section 2.14 EPS Schedules 10 Section 2.15 Bank Accounts; Power of Attorney 10 Section 2.16 Valid Obligation. 10 Section 2.17 SEC Filings 10 Section 2.18 Over-the-Counter Bulletin Board Quotation. 11 Section 2.19 Exchange Act Compliance. 11 ARTICLE III PLAN OF EXCHANGE 11 Section 3.01 The Exchange. 11 Section 3.02 Cancellation of Certain Shares of EPS Common Stock. 12 Section 3.03 Closing 12 Section 3.04 Closing Events 12 Section 3.05 Termination 12 i ARTICLE IV SPECIAL COVENANTS 12 Section 4.01 Access to Properties and Records 12 Section 4.02 Delivery of Books and Records 13 Section 4.03 Third Party Consents and Certificates 13 Section 4.04 EPS Shareholders Approval. 13 Section 4.05 Designation of Directors and Officer. 13 Section 4.06 Actions Prior to Closing 13 Section 4.07 Indemnification. 14 Section 4.08 The Acquisition of EPS Common Stock 15 Section 4.09 Sales of Securities Under Rule 144, If Applicable. 15 Section 4.10 Payment of Liabilities. 16 Section 4.11 Assistance with Post-Closing SEC Reports and Inquiries. 16 ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF EPS 16 Section 5.01 Accuracy of Representations and Performance of Covenants 17 Section 5.02 Officer’s Certificate 17 Section 5.03 Good Standing 17 Section 5.04 Approval by Money4Gold Shareholders 17 Section 5.05 No Governmental Prohibition 17 Section 5.06 Consents 17 Section 5.07 Other Items. 17 ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF MONEY4GOLD AND THE MONEY4GOLD SHAREHOLDERS 17 Section 6.01 Accuracy of Representations and Performance of Covenants 18 Section 6.02 Officer’s Certificate 18 Section 6.03 Good Standing 18 Section 6.04 No Governmental Prohibition 18 Section 6.05 Approval by EPS Shareholders 18 Section 6.06 Consents 18 Section 6.07 Shareholder Report 18 Section 6.08 Other Items 18 ARTICLE VII MISCELLANEOUS 19 Section 7.01 Brokers 19 Section 7.02 Governing Law 19 Section 7.03 Notices 19 Section 7.04 Attorney’s Fees 20 Section 7.05 Confidentiality 20 Section 7.06 Public Announcements and Filings 20 Section 7.07 Schedules; Knowledge 20 Section 7.08 Third Party Beneficiaries 20 Section 7.09 Expenses 20 Section 7.10 Entire Agreement 21 Section 7.11 Survival; Termination 21 Section 7.12 Counterparts 21 Section 7.13 Amendment or Waiver 21 Section 7.14 Best Efforts 21 ii SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is entered into as of this 23rd day of July 2008, by and between EFFECTIVE PROFITABLE SOFTWARE, INC., a Delaware corporation (hereinafter referred to as “EPS”), with offices at 1 Innwood Circle, Suite 209, Little Rock, Arkansas, 72211; MONEY4GOLD, INC., a Delaware corporation with offices at 595 South Federal Highway, Suite 600, Boca Raton, Florida, 33432(hereinafter referred to as “Money4Gold”) and the shareholders of Money4Gold (the “Money4Gold Shareholders”), upon the following premises: Premises WHEREAS, EPS is a publicly held corporation organized under the laws of the State of Delaware with no significant operations; WHEREAS, Money4Gold is a private company incorporated under the laws of Delaware.On April 1, 2008, Money4Gold entered into a Share Exchange Agreement with HD Capital Holdings, LLC, a Delaware limited liability company (“HD Capital”), in which Money4Goldacquired all of the membership interests in HD Capital in exchange for shares of common stock; WHEREAS, On July 16, 2008, Money4Gold entered into a Share Exchange Agreement with Money4Gold W.Y., Inc., a Wyoming Corporation (“Money4Gold W.Y.”), in which Money4Goldacquired all of the outstanding shares in Money4Gold W.Y. in exchange for shares of common stock in Money4Gold; WHEREAS, EPS agrees to acquire up to 100% of the issued and outstanding shares of Money4Gold from the Money4Gold Shareholders in exchange for the issuance of certain shares of EPS and a payment of $199,650 (the “Exchange”); and the Money4Gold Shareholders agree to exchange their shares of Money4Gold on the terms described herein. On the Closing Date, Money4Gold will become a wholly-owned subsidiary of EPS; Agreement NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, and intending to be legally bound hereby, it is hereby agreed as follows: ARTICLE
